Filed Pursuant to Rule 424(b)(4) Registration No. 333-184897 Prospectus PRICED IN CORP PRICED IN CORP (“Priced In”, “we”, “us”, or the “Company”) is offering for sale a maximum of 20,000,000 shares of its common stock, par value $0.001 per share (the “Shares”), at a fixed price of $0.01 per Share.There is no minimum number of shares that must be sold by us for the offering to close, and therefore we may receive no proceeds or very minimal proceeds from the offering. As such, potential investors may end up obtaining shares in a company that may not receive enough proceeds from the offering to begin operations or where there may be no market for our shares. We will retain theproceeds from the sale of any of the offered shares that are sold. The offering is being conducted on a self-underwritten, best efforts basis, which means our president, Ken-Muen Le and vice president, Sean Maguire, will be responsible for the sale of the shares. This prospectus will permit our president and vice president to sell the shares directly to the public, with no commission or other remuneration payable to them for any shares they may sell. The Company may not sell the Shares to the public until this registration statement is declared effective by the Securities and Exchange Commission (the “SEC”). The intended methods of communication include, without limitations, telephone and personal contact. For more information, see the section of this prospectus entitled “Plan of Distribution.” We have not made any arrangements to place funds received from share subscriptions in an escrow, trust or similar account. Any funds raised from the offering will be immediately available to us for our use.Accordingly, if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws. If a creditor sues us and obtains a judgment against us, the creditor could garnish the bank account and take possession of the subscriptions. As such, it is possible that a creditor could attach your subscription which could preclude or delay the return of money to you. If that happens, you will lose your investment and your funds will be used to pay creditors. We are an “emerging growth company” as that term is used in the Jumpstart Our Business Startups Act of 2012 (the “JOBS Act”) and, as such, may elect to comply with certain reduced public company reporting requirements for future filings. Below is a summary of proceeds, before and after calculating aggregate offering costs of approximately $29,000, which we may receive from the sale of the shares in the Offering: Percentage of Shares Sold Shares Sold Gross Proceeds to Company Net Proceeds to Company after Offering Costs 25% $ $ 50% $ $ 75% $ $ 100% $ $ The offering will terminate upon the earlier to occur of: (i) the sale of all 20,000,000 Shares being offered, or (ii) 90 days after this registration statement is declared effective by the SEC.However, we may extend the offering for up to an additional 90 days following the initial 90 day offering period. Prior to the filing of this registration statement, there has been no public trading market for the common stock or any other class of securities of the Company and the Shares are not presently traded on any market or securities exchange. Investing in our securities involves a high degree of risk. See “Risk Factors” beginning on page 3 of this prospectus for a discussion of information that should be considered in connection with an investment in our securities. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The informationin this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the SEC is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus is: April 8, 2013 TABLE OF CONTENTS TABLE OF CONTENTS Page Summary Information 1 Summary of the Offering 2 Summary of Financial Information 3 Risk Factors 3 Use of Proceeds 12 Determination of Offering Price 12 Dilution 12 Plan of Distribution 12 Description of Securities to Be Registered 13 Interests of Named Experts and Counsel 14 Information with Respect to the Registrant Description of Business 15 Financial Statements F-1 Management’s Discussion of Financial Condition and Plan of Operation 18 Description of Property 20 Legal Proceedings 21 Available Information 21 Executive Compensation 23 Director Compensation 24 Security Ownership Of Certain Beneficial Owners And Management 25 Certain Relationships And Related Transactions 26 Reports to Stockholders 26 Disclosure Of Commission Position Of Indemnification For Securities Act Liabilities 27 Information Not Required In Prospectus II-1 Exhibits and Financial Statement Schedules II-2 Undertakings II-2 Signatures II-4 Please read this prospectus carefully. It describes our business, our financial condition and results of operations. We have prepared this prospectus so that you will have the information necessary to make an informed investment decision. You should rely only on information contained in this prospectus.We have not authorized any other person to provide you with different information.This prospectus is not an offer to sell, nor is it seeking an offer to buy, these securities in any state where the offer or sale is not permitted.The information in this prospectus is complete and accurate as of the date on the front cover, but the information may have changed since that date. Through and including July 7, 2013 (the 90th day after the date of this prospectus), all dealers effecting transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This obligation is in addition to a dealer’s obligation to deliver a prospectus when acting as an underwriter and with respect to an unsold allotment or subscription. TABLE OF CONTENTS SUMMARY INFORMATION This summary provides an overview of selected information contained elsewhere in this prospectus. It does not contain all the information you should consider before making a decision to purchase the shares we are offering. You should very carefully and thoroughly read the more detailed information in this prospectus and review our financial statements contained herein. PRICED IN CORP PRICED IN CORP (“Priced In”, “we”, or “the Company”) was incorporated in the State of Nevada as a for-profit Company on November 23, 2010 under the name Streamline Resources, Inc., and established a fiscal year end of September 30.On April 24, 2012, the Company filed a Certificate of Amendment with the Secretary of State of Nevada to change its name to Priced In Corp. We are a development-stage Company that plans to operate a website that aggregates group buying deals and allows users to view and link to available group buying deals in their area.We own the URL pricedin.com, which is not yet operational. Visitors to the website we plan to develop will be able to view group buying deals sorted by a number of categories including: city, deal category, deal name and price.We plan to generate revenue by referral commissions earned when users of our website link to the providers of the group buying deals and ultimately purchase a deal. The Company plans to compete with other group buy aggregators on the Internet today, but aims to develop a comprehensive user experience that will allow users to access a large number of group buying deals across a large number of cities, both nationally and internationally and allow providers of group buying deals to interface with our website’s backend and update their offerings in real time. While the company has enough funds to operate now, management believes the company’s best chance for long term growth is to expand its website as well as its marketing and promotional efforts.We expect to spend a significant portion of our existing funds conducting this offering and attempting to achieve a public listing. We believe that we will need to raise a minimum of $100,000, or 50% of our shares being offered, in order to develop our website, as well as to meet our ongoing reporting requirements with the SEC, however, we may require more than this amount in order to reach these goals. Below is a summary of proceeds, before and after calculating aggregate offering costs of approximately $29,000, which we may receive from the sale of the shares in the Offering: Percentage of Shares Sold Shares Sold Gross Proceeds to Company Net Proceeds to Company after Offering Costs 25% $ $ 50% $ $ 75% $ $ 100% $ $ 1 TABLE OF CONTENTS Our business office is located at 6110 Coxswain Crescent, Toronto, ON Canada L5V-2Z8. Our telephone number is (418) 263-8112. Our United States and registered statutory office is located at 2360 Corporate Circle, Suite 400, Henderson, NV 89074-7722, telephone number (702) 866-2500. We do not believe that we are a blank check company because we have no plans or intentions to engage in a merger or acquisition with an unidentified company, companies, entity or person. In addition we, our officers and directors and any of our affiliates do not intend for the Company, once it is reporting, to be used as a vehicle for a private company to become a reporting company. We are conducting this offering as we believe that becoming a reporting company is our best option to access the capital we believe we will need to develop our website and implement our business plan and grow our business quickly. While our directors have no experience running a public company, we have retained competent counsel to ensure we meet our reporting obligations. Furthermore, while our two part-time employees have other full-time jobs and as such, are able to dedicate only a portion of their time to the company, they have both committed to increase the time they allocate to our company as financing permits.Depending on the success of this offering and our business, we may be able to hire additional employees. As of December 31, 2012, the end of the most recent quarter, Priced In had $41,030 of cash on hand in our corporate bank account, and liabilities of $3,830, represented by accrued liabilities and amounts due to related parties. In addition, the Company estimates incurring costs associated with this offering totaling approximately $45,000. As of December 31, 2012, we have not generated any revenues. The following financial information summarizes the more complete historical financial information as indicated on the audited financial statements of the Company filed with this prospectus. Summary of the Offering by the Company Priced In currently has 5,000,000 Shares issued and outstanding and is registering an additional 20,000,000 Shares for offering to the public. The Company may endeavor to sell all 20,000,000 Shares after this registration becomes effective. The price at which the Company offers these shares is fixed at $0.01 per share for the duration of the offering. Priced In will receive all proceeds from the sale of Shares in this offering. Securities being offered by the Company, common stock, par value $0.001 20,000,000 shares of common stock, par value $0.001 (the “Shares”). Offering price per share by the Company. $0.01 per Share. Number of shares outstanding before the offering of common shares. 5,000,000 Shares as of March 22, 2013. Number of shares outstanding after the offering of common shares if all the shares being offered are sold. 25,000,000 Shares will be issued and outstanding after this offering is completed if all the Shares being offered are sold. Minimum number of shares to be sold in this offering None. Market for the common shares There is no public market for the common shares. The price per Share is $0.01. Priced In may not be able to meet the requirement for a public listing or quotation of the Shares. Further, even if Priced In’s common stock is quoted or granted listing, a market for the common shares may not develop. Use of proceeds We will receive all proceeds from the sale of the Shares after deducting the offering expenses, which is estimated at $29,000. If we are able to sell between 5,000,000 common shares and 20,000,000 Shares being offered, the net proceeds to the Company would be between $21, 000 and $171,000, from which we would like to develop as sophisticated a website as such proceeds permit.From these proceeds, we plan to spend at least $5,000 on professional fees (including legal, accounting and transfer agent expenses), at least $1,000 on administrative expenses, and at least $500 on website hosting expenses.We plan on dedicating the remainder of the net proceeds to website development, marketing, and general operating costs including potentially hiring employees. 2 TABLE OF CONTENTS Termination of the offering The offering will conclude upon the earlier to occur of: (i) the sale of all 20,000,000 Shares to investors, or (ii) 90 days after this registration statement becomes effective with the SEC. Priced In may at its discretion extend the offering for an additional 90 days. Terms of the offering The Company’s president and vice president will sell the common stock upon effectiveness of this registration statement. You should rely only upon the information contained in this prospectus. Priced In has not authorized anyone to provide you with information different from that which is contained in this prospectus. The Company is offering to sell the Shares and is seeking offers only in jurisdictions where such offers and sales are permitted. The information contained in here is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of the Shares. Summary of Financial Information The following summary financial information for the periods stated summarizes certain information from our financial statements included elsewhere in this prospectus. You should read this information in conjunction with Management's Plan of Operations, the financial statements and the related notes thereto included elsewhere in this prospectus. Balance Sheet As of September 30, As of December 31, Total Assets $ $ Total Liabilities $ $ Stockholder’s Equity $ $ Operating Data November 23, 2010 (Date of Inception) to September 30, 2012 For the Three Months Ended December 31, 2012 Period from November 23, 2010 (Date of Inception) to December 31, 2012 Revenue $
